Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 6/4/2021. 
Claims 1-21 are pending in the case.

Response to Arguments
Applicant’s arguments and amendments with regards to the 35 U.S.C. § 102 and 103 rejection of claim(s) 1-21 have been considered, but are not persuasive. Applicant argues that the amended claims are allowable due to the following:
Regarding claim(s) 1, applicant argues “Kramer discloses only a tool bar with interactive functions including, for example, an autorotate left and an autorotate right” and therefore does not teach or suggest “the template file includes instructions indicating how to modify one or more parameters of a first layer based on a first event type and the one or more parameters of the first layer based on a second event type”.
Examiner respectfully disagrees. Examiner asserts that Kramer [16, 31-33, 121-124] teaches that the document template may be separate from rest of document information, document template may include multiple interactive functions and instructions to perform each of the different interactive functions with respect to one or more layers and therefore sufficiently teaches the template file includes instructions indicating how to modify one or more parameters of a first layer based on a first event type and the one or more parameters of the first layer based on a second event type. Examiner further notes that the amended claims are broad and do not specify that each action only modifies one parameter or only modifies one layer.
Regarding claim(s) 2-21 applicant’s arguments are based on similar reasons as referenced above with respect to claim 1 of the current office action. 
sufficiently teaches the amended claims 2-21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 10-13, 15, 16, 19, 20, are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Kramer (US 20050210380 A1).

Regarding claim 1, Kramer teaches one or more non-transitory computer-readable storage media including instructions that, when executed by one or more processors, cause the one or more processors to perform steps of (Kramer [102, 104, 149] device memory stores instructions that are executed by processor(s) to perform various operations): 
outputting a plurality of layers of a content page for display (Kramer [106, 111-114] web page is displayed within multiple layers including tool bar layer, transparent layers, multiple layers for each set of images); 
subsequent to outputting the plurality of layers for display, detecting a first application event corresponding to a first event type and associated with a first layer included in the plurality Kramer [117, 118] after web page is displayed, user input with web page is monitored and detected, Kramer [16, 31-33, 121-124] web page interactive functions may be associated with one or more layers of the web page); 
accessing a template file that includes instructions indicating how to modify one or more parameters of the first layer based on the first event type and how to modify the one or more parameters of the first layer based on a second event type; modifying a first asset of the first layer based on the first application event, the first event type, and the instructions to generate a first modified layer; and outputting the first modified layer for display (Kramer [16, 31-33, 121-124] document template may be separate from rest of document information, document template may include multiple interactive functions and instructions to perform each of the different interactive functions with respect to one or more layers, user may interact with toolbar layer, based on toolbar interaction and interactive functions associated with pertinent button or icon- appropriate interactive function is executed and toolbar layer and image layer may be updated; template specifies how user interaction is executed; user interactions may be rotation, repositioning of layers  (Examiner notes that Kramer has multiple examples of user interaction and subsequent modification of layers)).

Regarding claim 2, Kramer teaches the invention as claimed in claim 1 above. Kramer further teaches wherein the first application event comprises a user input event (Kramer [117, 118] user input with web page is monitored and detected).

Regarding claim 3, Kramer teaches the invention as claimed in claim 2 above. Kramer further teaches wherein the user input event comprises at least one of a scrolling event, a user gesture, or a voice command (Kramer [30, 117, 231] user input may be scrolling, gesture or voice input).

Regarding claim 4, Kramer teaches the invention as claimed in claim 1 above. Kramer further teaches wherein modifying the first asset comprises at least one of modifying a position of the first asset, modifying a scale of the first asset, or modifying an opacity of the first asset (Kramer [118, 224] user interaction may result it moving, panning, zooming or changing opacity of layers).

Regarding claim 6, Kramer teaches the invention as claimed in claim 1 above. Kramer further teaches wherein the template file comprises, for each layer included in the plurality of layers, one or more assets included in the layer, including the first asset, and the one or more parameters that specify how the one or more assets are to be displayed in the content page (Kramer [16, 106, 111-114], template has information for each layer’s content and display properties).

Regarding claim 7, Kramer teaches the invention as claimed in claim 1 above. Kramer further teaches wherein the template file includes a z order parameter associated with the first layer, and outputting the first modified layer for display comprises: displaying the first modified layer in front of at least one layer included in the plurality of layers based on the z order parameter; and displaying the first modified layer behind at least one layer included in the plurality of layers based on the z order parameter (Kramer [106, 111-114, 140, 222] and portions of [118] displayed on right side of Page 8, rotating through a particular image results in currently visible image layer to become invisible and the next image layer to become visible (currently visible layer will be between two image layers if it isn’t the first or last layer in the image set and the image layers are beneath toolbar layer), layer’s sequence may be specified as z-index).

Claim 10 is a method performing instructions similar in scope to the instructions stored by the media of claim 1, and is rejected under the same rationale. 

Claim(s) 11-13, 15, 16, is/are dependent on claim 10 above, is/are for a method performing instructions similar in scope to the instructions stored by the media of claims 2-4, 6, 7 respectively, and is/are rejected under the same rationale. 

Claim 19 is a device executing instructions similar in scope to the instructions stored by the media of claim 1, and is rejected under the same rationale. Kramer further teaches a computing device, comprising a memory storing a multiplane engine; and a processor that is coupled to the memory and, when executing the multiplane engine, is configured to (Kramer [102, 104, 149] device memory stores instructions that are executed by processor(s) to perform various operations).

Regarding claim 20, Kramer teaches the invention as claimed in claim 19 above. Kramer further teaches wherein the first application event comprises a time event (Kramer [140] auto rotate may be set to time intervals, so that the image layer changes after a certain time elapses).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5, 14, are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 20050210380 A1), in view of Greenberg (US 20160284112 A1).

Regarding claim 5, Kramer teaches the invention as claimed in claim 1 above. Kramer does not specifically teach wherein the template file comprises a JavaScript Object Notation (JSON) file.
However Greenberg teaches wherein the template file comprises a JavaScript Object Notation (JSON) file (Greenberg [15, 102, 103] JSON may be used for template of web page including layer(s), JSON is a compact and portable language).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have adapted the concept taught by Greenberg of wherein the template file comprises a JavaScript Object Notation (JSON) file, into the invention suggested by Kramer; since both inventions are directed towards templates for a web page including layer(s), and incorporating the teaching of Greenberg into the invention suggested by Kramer would provide the added advantage of using a compact and portable language for the template, and the combination would perform with a reasonable expectation of success (Greenberg [15, 102, 103]).

Claim(s) 14 is/are dependent on claim 10 above, is/are for a method performing instructions similar in scope to the instructions stored by the media of claim 5, and is/are rejected under the same rationale. 

Claims 8, 17, are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 20050210380 A1), in view of Blackmon (US 20160232151 A1).

Regarding claim 8, Kramer teaches the invention as claimed in claim 1 above. Kramer further teaches determining, via a first class parameter included in the template file, that the first layer is to be outputted for display on the device; and determining, via a second class parameter included in the template file, that a third layer included in the plurality of layers is not to be outputted for display on the device (Kramer [121] template may specify toolbar and a single layer for set of images be displayed and all other layers other than the single layer for set of images be hidden). 
Kramer does not specifically teach determining a size class of a device on which the content page is to be displayed.
However Blackmon teaches determining a size class of a device on which the content page is to be displayed (Blackmon [20, 21, 44] device where content is to be displayed may be classified based on device size).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have adapted the concept taught by Blackmon of determining a size class of a device on which the content page is to be displayed, into the invention suggested by Kramer; since both inventions are directed towards displaying web pages on different devices, and incorporating the teaching of Blackmon into the invention suggested by Kramer would provide the added advantage of allowing a device type to be determined based on the size of the device, and the combination would perform with a reasonable expectation of success (Blackmon [20, 21, 44]).

Claim(s) 17 is/are dependent on claim 10 above, is/are for a method performing instructions similar in scope to the instructions stored by the media of claim 8, and is/are rejected under the same rationale. 

Claims 9, 18, 21, are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 20050210380 A1), in view of Cote (US 20130212487 A1).

Regarding claim 9, Kramer teaches the invention as claimed in claim 1 above. Kramer further teaches receiving a request to display the content page; and, in response: requesting the template file that corresponds to the content page (Kramer [106] user may provide input to request web page and in response web page template may be requested from server).
Kramer does not specifically teach requesting one or more assets specified by one or more uniform resource locators (URLs) included in the template file, and outputting the one or more assets for display within the plurality of layers according to the one or more parameters included in the template file.
However Cote teaches requesting one or more assets specified by one or more uniform resource locators (URLs) included in the template file, and outputting the one or more assets for display within the plurality of layers according to the one or more parameters included in the template file (Cote NodeID 2 in layouttemplateresponse.php on Page 3, URL may be provided for image content for the node, Cote [41] web page content is retrieved and web page is displayed, Cote [30] web page contains layers (focal planes) for displaying content).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have adapted the concept taught by Cote of requesting one or more assets specified by one or more uniform resource locators (URLs) included in the template file, and outputting the one or more assets for display within the plurality of layers according to the one or more parameters included in the template file, into the invention suggested by Kramer; since both inventions are directed towards displaying content using layers, and incorporating the teaching of Cote into the invention suggested by Kramer would provide the added advantage of allowing content to be retrieved from a location specified in the template, and the combination would perform with a reasonable expectation of success (Cote [30, 41] Page 3).

Claim(s) 18 is/are dependent on claim 10 above, is/are for a method performing instructions similar in scope to the instructions stored by the media of claim 10, and is/are rejected under the same rationale. 

Regarding claim 21, Kramer teaches the invention as claimed in claim 1 above. Kramer does not specifically teach wherein the first layer is associated with a first class of devices, and further comprising: determining that a first device associated with the display is assigned to the first class of devices; and determining, based on the template file and the first class of devices, how to display the first layer on the display.
However Cote teaches wherein the first layer is associated with a first class of devices, and further comprising: determining that a first device associated with the display is assigned to the first class of devices; and determining, based on the template file and the first class of devices, how to display the first layer on the display (Cote Page 3 and [71] template has a specified device type, template specifies display characteristics of different layers (nodes- which have associated z-indices)).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have adapted the concept taught by Cote of wherein the first layer is associated with a first class of devices, and further comprising: determining that a first device associated with the display is assigned to the first class of devices; and determining, based on the template file and the first class of devices, how to display the first layer on the Kramer; since both inventions are directed towards displaying content using layers, and incorporating the teaching of Cote into the invention suggested by Kramer would provide the added advantage of allowing templates to be specified based on device types, and the combination would perform with a reasonable expectation of success (Cote Page 3 and [71]).

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310.  The examiner can normally be reached on Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178